Interim Decision #2743

MATTER OF ELLY VELEZ PAMATONG

Application for Permission to Represent Persons
Pursuant to Title 8, Section 292.1,
of the Code of Federal Regulations
Decided by Board November 9, 1979
(1) Under 8 C.F.R. 292.1, only certain designated individuals are authorized to represent
persons before the Board and the Service. Included in this category are attorneys as
defined in 8 C.F.R. 1.1(0.
(2) In the case of an individual who is an alien, the provisions of 8 C.P.A. 292.1 apply

equally to resident aliens and refugees, and thus the provisions of Article 19 of the
Convention and Protocol Relating to the Status of Refugees are complied with.
(3) Notwithstanding the provisions of Article 19 of the Convention and Protocol Relating to the Status of Refugees, an alien refugee who is a graduate, of the Philippines
Law Program is denied permission to practice before the Board since he is not within
any of the categories specified in 8 C.F.R. 292.1(d).
ON BEHALF OF APPLICANT: Pro se
By: Milhollan, Chairman; Maniatis, Appleman, Maguire, and Farb, Board Members

The applicant desires permission to represent persons before the
Board of Immigration Appeals. He is a native and citizen of the Philippines and a
graduate of the University of the Philippines Law Program. He is
considered a refugee by the United Nations High Commissioner for
Refugees, although from the information provided by the applicant,
his present status in the United States is not specified.
Under the provisions of 8 C.F.R. 292.1, only certain designated
individuals are authorized to represent persons before the Service and
the Board. Included in this category are attorneys as defined in 8 C.F.R.
1.1(f). Law students and law graduates not yet admitted to the bar are
also authorized under certain circumstances to represent persons. In
addition, certain reputable individuals, appearing at the request of the
person involved, may represent that person. The final category of
individuals who may represent persons includes those who have been
accredited by the Board as representatives of recognized
organizations.
The applicant here wishes to practice before the Board and the
Immigration and Naturalization Service and the

175

Interim Decision #2743
Service for compensation. To do this, he must meet the same qualifications as any individual desiring to function as an attorney. This means
that he must qualify as a member of a bar as defined in 8 C.F.R. 1.1(f).
This requirement would appear to conform to the provisions of Article
19 of the Convention and Protocol Relating to the Status of Refugees,
cited by the applicant, as it is applicable to all who wish to practice
before the Board and the Service, resident aliens and refugees alike.
Since the applicant here is not an attorney within the meaning of 8
C.F.R. 292.1 as defined in 8 C.F.R. 1.1(f), his application must consequently be disapproved.
ORDER. The application is disapproved.

176

